Per Curiam.
We treat the order of the District Court as divisible from the appeals in No. 159, Chicago & North Western R. Co. v. Atchison, Topeka & Santa Fe R. Co., and No. 576, United States v. Atchison, Topeka & Santa Fe R. Co. Upon consideration of the memoranda of certain appel-lees and an examination of the entire record, the judgment is vacated as respects the parties to this appeal and to that extent the cause is remanded to the District Court with instructions to dismiss the case as moot.